SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 19341 (AMENDMENT NO. 2)1 Dejour Energy Inc. (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 244866208 13G Page2of 9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Robert L. Hodgkinson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o The group of reporting persons on this Schedule 13G includes: Robert L. Hodgkinson, 7804 Yukon Inc. and Hodgkinson Equities Corp. 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canadian 5 SOLE VOTING POWER NUMBER OF 3,025,000* SHARES 6 SHARED VOTING POWER BENEFICIALLY 6,482,388* OWNED BY 7 SOLE DISPOSITIVE POWER EACH 3,025,000* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 6,482,388* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,206,818* *Robert L. Hodgkinson beneficially owns 9,206,818 common shares of Dejour Energy Inc., excluding (i) 88,070 common shares held directly by his wife, Lori Kozub Hodgkinson, and (ii) 212,500 common shares issuable upon exercise of presently exercisable stock options granted to Ms. Hodgkinson by Dejour Energy Inc., as to all of which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Hodgkinson disclaims beneficial ownership.Of the common shares beneficially held by Mr. Hodgkinson, 1,500,000 common shares are held directly by 7804 Yukon Inc., over which Mr. Hodgkinson has sole investment and voting control, and (i) 4,000,000 common shares and (ii) 681,818 common shares issuable pursuant to presently exercisable warrants, are held directly by Hodgkinson Equities Corp, over which Mr. Hodgkinson has sole investment and voting control.Of the remaining common shares beneficially held by Mr. Hodgkinson, 775,000 common shares are issuable upon the exercise of presently exercisable stock options granted to Mr. Hodgkinson by Dejour Energy Inc. 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* x Not applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.1% 12 TYPE OF REPORTING PERSON* IN CUSIP No. 244866208 13G Page3 of 9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS 7804 Yukon Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o The group of reporting persons on this Schedule 13G includes: Robert L. Hodgkinson, 7804 Yukon Inc. and Hodgkinson Equities Corp. 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Nevada 5 SOLE VOTING POWER NUMBER OF 1,500,000* SHARES 6 SHARED VOTING POWER BENEFICIALLY Not applicable OWNED BY 7 SOLE DISPOSITIVE POWER EACH 1,500,000* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH Not applicable 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,500,000* *Robert L. Hodgkinson beneficially owns 9,206,818 common shares of Dejour Energy Inc., excluding (i) 88,070 common shares held directly by his wife, Lori Kozub Hodgkinson, and (ii) 212,500 common shares issuable upon exercise of presently exercisable stock options granted to Ms. Hodgkinson by Dejour Energy Inc., as to all of which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Hodgkinson disclaims beneficial ownership.Of the common shares beneficially held by Mr. Hodgkinson, 1,500,000 common shares are held directly by 7804 Yukon Inc., over which Mr. Hodgkinson has sole investment and voting control, and (i) 4,000,000 common shares and (ii) 681,818 common shares issuable pursuant to presently exercisable warrants, are held directly by Hodgkinson Equities Corp, over which Mr. Hodgkinson has sole investment and voting control.Of the remaining common shares beneficially held by Mr. Hodgkinson, 775,000 common shares are issuable upon the exercise of presently exercisable stock options granted to Mr. Hodgkinson by Dejour Energy Inc. 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.0% 12 TYPE OF REPORTING PERSON* CO CUSIP No. 244866208 13G Page4of 9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Hodgkinson Equities Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o The group of reporting persons on this Schedule 13G includes: Robert L. Hodgkinson, 7804 Yukon Inc. and Hodgkinson Equities Corp. 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia, Canada 5 SOLE VOTING POWER NUMBER OF 4,681,818* SHARES 6 SHARED VOTING POWER BENEFICIALLY Not applicable OWNED BY 7 SOLE DISPOSITIVE POWER EACH 4,681,818* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH Not applicable 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,681,818* *Robert L. Hodgkinson beneficially owns 9,206,818 common shares of Dejour Energy Inc., excluding (i) 88,070 common shares held directly by his wife, Lori Kozub Hodgkinson, and (ii) 212,500 common shares issuable upon exercise of presently exercisable stock options granted to Ms. Hodgkinson by Dejour Energy Inc., as to all of which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Hodgkinson disclaims beneficial ownership.Of the common shares beneficially held by Mr. Hodgkinson, 1,500,000 common shares are held directly by 7804 Yukon Inc., over which Mr. Hodgkinson has sole investment and voting control, and (i) 4,000,000 common shares and (ii) 681,818 common shares issuable pursuant to presently exercisable warrants, are held directly by Hodgkinson Equities Corp, over which Mr. Hodgkinson has sole investment and voting control.Of the remaining common shares beneficially held by Mr. Hodgkinson, 775,000 common shares are issuable upon the exercise of presently exercisable stock options granted to Mr. Hodgkinson by Dejour Energy Inc. 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*o Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 3.1% 12 TYPE OF REPORTING PERSON* CO CUSIP No. 244866208 13G Page5 of 9 Pages Item 1 (a).
